DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Taneguchi reference (WO 2019/097816A1).  
4.	Regarding claim 1, the Taneguchi reference discloses:
a rotary machine (100) comprising: 
a plurality of shafts (12, 14) that extend in an axial direction (FIG. 1), in which an axis (Z) extends, around the axis, are disposed such that at least parts of positions in the axial direction 
of the plurality of shafts overlap each other (FIG. 1), and are rotatable relative to each other around the axis [Paragraph 0024]; 
a plurality of seal members (7, 54) that are disposed at intervals in the axial direction (FIG. 1) to seal gaps between the plurality of shafts in a radial direction with respect to the axis (FIG. 1); and 
a fluid supply unit (28) configured to supply a fluid from outside to a space (64) surrounded by the plurality of shafts (12, 14) and the plurality of seal members (7, 54).
The Taneguchi reference discloses the invention as essentially claimed.  However, the Taneguchi reference fails to disclose that fluid is seal gas.
fluid is seal gas (A).  Such configurations/structures would allow the seal air A to prevent inflow of the seawater [Paragraph 0096].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Taneguchi reference, such that the machine further includes that fluid is seal gas, as clearly suggested and taught by the Taneguchi reference, in order to allow the seal air A to prevent inflow of the seawater [Paragraph 0096].    
5.	Regarding claim 2, the Taneguchi reference further discloses:
wherein the plurality of seal members (7, 54) are disposed in a non-contact state (FIG. 1—the seal member (7) does not contact the shaft it contacts a flanged member) with respect to a shaft (14) that is disposed on an inner side in the radial direction among the plurality of shafts (FIG. 1).
6.	Regarding claim 3, the Taneguchi reference further discloses:
wherein at least one of the plurality of seal members (54) is fixed in a non-rotating state (FIG. 1), and the seal gas supply unit (56) includes a flow path portion which penetrates through the seal member in the non-rotating state (FIG. 2), to allow the space (64) and an outside of the seal member to communicate with each other (FIG. 2), and which the seal gas configured to flow therein (FIG. 2).
7.	Regarding claim 4, the Taneguchi reference further discloses:
wherein the plurality of shafts include a first shaft (12) that has a hollow cylindrical shape extending in the axial direction, and is rotatable around the axis, and 
a second shaft (14) that extends in the axial direction inside the first shaft in the radial direction and is rotatable relative to the first shaft (12) around the axis [Paragraph 0024], and 
the plurality of seal members (7, 54) provide a seal between the first shaft and the second shaft (FIG. 1).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Taneguchi reference in view of the Okamoto reference (US Patent Publication No. 2018/0187778).  
9.	Regarding claim 5, the Taneguchi reference fails to disclose:
an electric device that is configured to generate a rotational driving force; and 
a transmission device that is configured to shift the rotational driving force, which is transferred from the electric device to a constant speed input shaft and a variable speed input shaft, and thereby transfer the shifted rotational driving force to a drive target via an output shaft, 
wherein the electric device includes 
a constant speed electric motor including a constant speed rotor that is
configured to rotate the constant speed input shaft of the transmission device, and 
a variable speed electric motor including a variable speed rotor that is configured to rotate the variable speed input shaft of the transmission device, and 
the plurality of shafts include the variable speed rotor and the constant speed rotor.
The Okamoto reference teaches it is conventional in the art of rotating machines to provide as taught in (FIG. 1) an electric device that is configured to generate a rotational driving force [Abstract]; and a transmission device that is configured to shift the rotational driving force, which is transferred from the electric device to a constant speed input shaft and a variable speed input shaft, and thereby transfer the shifted rotational driving force to a drive target via an output shaft [Abstract], wherein the electric device includes a constant speed electric motor including a constant speed rotor that is configured to rotate the constant speed input shaft of the transmission device [Paragraph 0011], and a variable speed electric motor including a variable speed rotor that is configured to rotate the variable speed input shaft of the transmission device [Paragraph 0011], and the plurality of shafts include the variable speed rotor and the constant 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747